Detailed action
Summary
1. The office action is in response to application filed on 6/22/2021.
2. Claims 1-19 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…Wherein the auxiliary switch is coupled to the auxiliary winding in series, and the auxiliary switch has a first terminal and a second terminal and between the first terminal and the second terminal of the auxiliary switch exits an auxiliary switching voltage, the driving method comprising: turning off the auxiliary switch after the auxiliary current reaches a reference auxiliary current; and turning on the primary switch after the valley value of the primary switching voltage occurs; decreasing the reference auxiliary current when the valley value of the primary switching voltage is smaller than a first threshold valley voltage. ”

Dependent claims 2-7 are allowable by virtue of their dependency.

Regarding claim 8. The prior art fails to teach “…a reference auxiliary current generation circuit configured to generate a reference auxiliary current based on the valley value of the primary switching voltage and the first threshold valley voltage, wherein the reference auxiliary current is decreased when the valley value of the primary switching voltage is smaller than the first threshold valley voltage; and a comparison circuit configured to receive the reference auxiliary current and the auxiliary current and to generate an auxiliary off signal based on comparing the auxiliary current with the reference auxiliary current.”

Dependent claims 9-13 are allowable by virtue of their dependency.

Regarding claim 14. The prior art fails to teach “…a reference auxiliary current generation circuit configured to generate a reference auxiliary current based on the valley value of the primary switching voltage and the first threshold valley voltage, wherein the reference auxiliary current is decreased when the valley value of the primary switching voltage is smaller than the first threshold valley voltage; and a comparison circuit configured to receive the reference auxiliary current and the auxiliary current and to generate an auxiliary off signal based on comparing the auxiliary current with the reference auxiliary current.”

Dependent claims 15-19 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10186976 Duvnjak disclose peak switching and optimal SR drive timing control.
US 10763752 Li disclose zero voltage switching flyback converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838